                                  Case 2:18-cv-10516-DSF-ADS Document 1 Filed 12/19/18 Page 1 of 14 Page ID #:1


                                  The Cardoza Law Corporation
                              1
                                  Michael F. Cardoza, Esq. (SBN: 194065)
                              2   Mike.Cardoza@cardozalawcorp.com
                                  Lauren B. Veggian, Esq. (SBN: 309929)
                              3
                                  Lauren.Veggian@cardozalawcorp.com
                              4   548 Market St. #80594
                                  San Francisco, CA 94104
                              5
                                  Telephone: (415) 488-8041
                              6   Facsimile: (415) 651-9700
                                  Attorneys for Plaintiff,
                              7
                                  Angeline Alexis
                              8

                              9
                                                    UNITED STATES DISTRICT COURT
                                                              FOR THE
                          10                       CENTRAL DISTRICT OF CALIFORNIA
                          11
                                   ANGELINE ALEXIS                         Case No.: 2:18-cv-10516
THE CARDOZA LAW CORPORATION




                          12
                                               Plaintiff,                    COMPLAINT FOR DAMAGES
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          13                                                  DEMAND FOR JURY TRIAL
                                                       v.
                          14
                                   PENN CREDIT
                          15       CORPORATION;
                          16
                                                Defendant
                          17
                                  ///
                          18

                          19      ///

                          20      ///
                          21
                                  ///
                          22
                                  ///
                          23

                          24
                                  ///

                          25      ///
                          26

                          27

                          28

                                  COMPLAINT FOR DAMAGES
                                  Case 2:18-cv-10516-DSF-ADS Document 1 Filed 12/19/18 Page 2 of 14 Page ID #:2

                                                                         INTRODUCTION
                              1

                              2   1.   This is a case about a financially responsible woman who is being repeatedly
                              3
                                       contacted and harassed by a collections company via automated telephone calls
                              4
                                       regarding an unidentified debt that she does not owe.
                              5

                              6   2.   ANGELINE ALEXIS (“Plaintiff”), by Plaintiff’s attorney, brings this action
                              7
                                       for actual damages, statutory damages, punitive damages, attorney fees, and costs,
                              8
                                       against PENN CREDIT CORPORATION for violations of the Fair Debt
                              9

                          10           Collection Practices Act, 15 U.S.C. § 1692 et seq. (hereinafter “FDCPA”), the
                          11
                                       Rosenthal Fair Debt Collection Practices Act, California Civil Code § 1788 et
                          12
THE CARDOZA LAW CORPORATION




                          13
                                       seq. (hereinafter “RFDCPA”), and the Telephone Consumer Protection Act, 47
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14           U.S.C. § 227 et seq., (hereinafter “TCPA”), all of which prohibit debt collectors
                          15
                                       from engaging in abusive, deceptive and unfair practices.
                          16

                          17      3.   Plaintiff makes these allegations on information and belief, with the exception

                          18           of those allegations that pertain to the Plaintiff, or to the Plaintiff’s counsel,
                          19
                                       which Plaintiff alleges on personal knowledge.
                          20

                          21      4.   While many violations are described below with specificity, this Complaint

                          22           alleges violations of the statutes cited in their entirety.
                          23
                                  5.   All violations by Defendant were knowing, willful, and intentional, and
                          24

                          25           Defendant did not maintain procedures reasonably adapted to avoid any such

                          26           violations.
                          27
                                  6.   Unless otherwise indicated, the use of a Defendant’s name in this Complaint
                          28



                                  COMPLAINT FOR DAMAGES                                              Page 2 of 14
                                  Case 2:18-cv-10516-DSF-ADS Document 1 Filed 12/19/18 Page 3 of 14 Page ID #:3

                                       includes all agents, principles, managing agents, employees, officers, members,
                              1

                              2        directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
                              3
                                       representatives, and insurers of that Defendant named.
                              4

                              5
                                                               JURISDICTION AND VENUE
                              6

                              7   7.   Jurisdiction of this court arises pursuant to 47 U.S.C. § 227, 15 U.S.C. § 1692k(d),

                              8        which states that such actions may be brought and heard before “any appropriate
                              9
                                       United States district court without regard to the amount in controversy,” 28
                          10

                          11           U.S.C. § 1331, which grants this court original jurisdiction of all civil actions

                          12           arising under the laws of the United States, and pursuant to 28 U.S.C. § 1367 for
THE CARDOZA LAW CORPORATION




                          13
    SAN FRANCISCO, CA 94104




                                       pendent state law claims.
     548 MARKET ST. #80594




                          14

                          15      8.   This action arises out of Defendant’s violations Fair Debt Collection Practices
                          16           Act, 15 U.S.C. § 1692 et seq. (hereinafter “FDCPA”), the Telephone Consumer
                          17
                                       Protection Act, 47 U.S.C. § 227 et seq., (hereinafter “TCPA”), and the Rosenthal
                          18

                          19           Fair Debt Collection Practices Act, California Civil Code § 1788 et seq.
                          20           (hereinafter “RFDCPA”).
                          21
                                  9.   Venue is proper in this District pursuant to 28 U.S.C. § 1391 because the acts and
                          22

                          23           transactions occurred here, Plaintiff resides here, and Defendant transact business
                          24           here.
                          25
                                                                   FDCPA AND RFDCPA
                          26

                          27      10. In enacting the FDCPA, Congress found that:
                          28



                                  COMPLAINT FOR DAMAGES                                               Page 3 of 14
                                  Case 2:18-cv-10516-DSF-ADS Document 1 Filed 12/19/18 Page 4 of 14 Page ID #:4

                                     a.     There is abundant evidence of the use of abusive, deceptive, and unfair debt
                              1
                                            collection practices by many debt collectors. Abusive debt collection
                              2             practices contribute to the number of personal bankruptcies, to marital
                                            instability, to the loss of jobs, and to invasions of individual privacy.
                              3

                              4      b.     Existing laws and procedures for redressing these injuries are inadequate to
                                            protect consumers.
                              5
                                     c.     Means other than misrepresentation or other abusive debt collection
                              6
                                            practices are available for the effective collection of debts.
                              7
                                     d.     Abusive debt collection practices are carried on to a substantial extent in
                              8             interstate commerce and through means and instrumentalities of such
                              9             commerce. Even where abusive debt collection practices are purely
                                            intrastate in character, they nevertheless directly affect interstate
                          10                commerce.
                          11
                                     e.     It is the purpose of this title to eliminate abusive debt collection practice by
                          12                debt collectors, to insure that those debt collectors who refrain from using
THE CARDOZA LAW CORPORATION




                          13
                                            abusive debt collection practices are not competitively disadvantaged, and
    SAN FRANCISCO, CA 94104




                                            to promote consistent State action to protect Consumers against debt
     548 MARKET ST. #80594




                          14                collection abuses. 15 U.S.C. § 1692.
                          15      11. Similarly, when enacting the RFDCPA, the California Legislature found that:
                          16
                                            The banking and credit system and grantors of credit to consumers
                          17                are dependent upon the collection of just and owing debts. Unfair or
                          18
                                            deceptive collection practices undermine the public confidence
                                            which is essential to the continued functioning of the banking and
                          19                credit system and sound extensions of credit to consumers. Cal.
                          20                Civil Code § 1788.1(a)(1).

                          21      12. The FDCPA and the RFDCPA are both strict liability statutes. That is, a
                          22
                                       plaintiff need not prove intent or knowledge on the part of the debt collector to
                          23
                                       establish liability. See Gonzales v. Arrow Fin. Servs., LLC, 660 F.3d 1055,
                          24

                          25           1060-61 (9th Cir. 2011); Donohue v. Quick Collect, 592 F.3d 1027, 1030 (“[t]he
                          26
                                       FDCPA is a strict liability statute that makes debt collectors liable for violations
                          27
                                       that are not knowing or intentional”).
                          28



                                  COMPLAINT FOR DAMAGES                                                Page 4 of 14
                                  Case 2:18-cv-10516-DSF-ADS Document 1 Filed 12/19/18 Page 5 of 14 Page ID #:5

                                  13. To further protect consumers, claims under the FDCPA and RFDCPA are to be
                              1

                              2        judged according to the “least sophisticated debtor” or “least sophisticated
                              3
                                       consumer” standard. Gonzales at 1061. This standard is lower than the
                              4
                                       “reasonable debtor” standard, and is specifically designed to protect consumers
                              5

                              6        of below average and sophistication or intelligence. Id. In addition, a plaintiff
                              7
                                       need not even have actually been misled or deceived by the debt collector’s
                              8
                                       communication. Rather, liability depends on whether the hypothetical least
                              9

                          10           sophisticated debtor – someone who is uninformed and naïve – would have
                          11
                                       likely been misled. Id.; see also Tourgeman v. Collins Financial Servs., 755
                          12
THE CARDOZA LAW CORPORATION




                          13
                                       F.3d 1109, 1119 (9th Cir. 2014).
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14                                              PARTIES
                          15
                                  14. Plaintiff is a natural person who resides in the County of Los Angeles, State of
                          16

                          17           California. Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §

                          18           1692a(3) and by 15 U.S.C. § 1681a(c), “Debtor” as that term is defined by
                          19
                                       California Civil Code § 1788.2(h), and is a “Person” as that term is defined by
                          20

                          21           the TCPA, 47 U.S.C. § 153(39), and is a subscriber to cellular telephone

                          22           services within the United States.
                          23
                                  15. Defendant Penn Credit Corporation (hereinafter “Defendant Penn”)             is a
                          24

                          25           Pennsylvania corporation operating from an address of 2800 Commerce Drive,

                          26           Harrisburg, PA 17110, and is a “Debt Collector” as that term is defined by 15
                          27
                                       U.S.C. § 1692a(6) and Cal. Civ. Code § 1788.2(c) because it regularly uses the
                          28



                                  COMPLAINT FOR DAMAGES                                             Page 5 of 14
                                  Case 2:18-cv-10516-DSF-ADS Document 1 Filed 12/19/18 Page 6 of 14 Page ID #:6

                                       mails and/or the telephone to collect, or attempt to collect, directly or indirectly,
                              1

                              2        defaulted consumer debts that it did not originate. It operates a nationwide debt
                              3
                                       collection business and attempts to collect debts from consumers in virtually
                              4
                                       every state, including consumers in the State of California. Its principal, if not
                              5

                              6        sole, business purpose is the collection of defaulted consumer debts originated by
                              7
                                       others, and, in fact was acting as a debt collector as to the delinquent consumer
                              8
                                       debt it attempted to collect from Plaintiff.
                              9

                          10      16. Defendant is a “person” as defined by the TCPA, 47 U.S.C. § 153(39).
                          11
                                  17. Defendant does business as “Penn Credit” and “Penn Collection.”
                          12
THE CARDOZA LAW CORPORATION




                          13
                                  18. This case involves money due or owing or alleged to be due or owing from a
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14           natural person by reason of a consumer credit transaction. As such, this action
                          15
                                       arises out of a “consumer debt” and “consumer credit” as those terms are
                          16

                          17           defined by Cal. Civ. Code § 1788.2(f).

                          18      19. At all times relevant to this complaint, the Defendant used, controlled, and/or
                          19
                                       operated “automatic telephone dialing systems” (hereinafter “ATDS”) as defined
                          20

                          21           by the TCPA, 47 U.S.C. § 227(a)(1) and 47 C.F.R. 64.1200(f)(1).

                          22      20. The Federal Communications Commission (FCC) was given the authority to issue
                          23
                                       orders implementing the TCPA. The FCC has issued an order that states:
                          24

                          25                    The creditors are in the best position to have records kept in the usual
                                        course of business showing such consent, such as purchase agreements, sales
                          26
                                        slips, and credit applications. Should a question arise as to whether express
                          27            consent was provided, the burden will be on the creditor to show it obtained
                          28            the necessary prior express consent. Similarly, a creditor on whose behalf an



                                  COMPLAINT FOR DAMAGES                                                Page 6 of 14
                                  Case 2:18-cv-10516-DSF-ADS Document 1 Filed 12/19/18 Page 7 of 14 Page ID #:7

                                        autodialed or prerecorded message call is made to a wireless number bears
                              1
                                        the responsibility for any violation of the Commission's rules. Calls placed
                              2         by a third party collector on behalf of that creditor are treated as if the
                              3         creditor itself placed the call. In re Rules Implementing the Tel. Consumer
                              4
                                        Prot. Act of 1991, 23 FCC Rcd 559, 565 (F.C.C. 2007), paragraph 10.
                                        (Footnotes omitted, bold emphasis added.)
                              5

                              6                                  FACTUAL ALLEGATIONS
                              7
                                  21. Plaintiff is an individual residing in the County of Los Angeles in the State of
                              8

                              9
                                       California.

                          10      22. Plaintiff is informed and believes, and thereon alleges, that at all times relevant,
                          11
                                       Defendant conducted and continues to conduct business in the State of
                          12
THE CARDOZA LAW CORPORATION




                          13           California.
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14      23. Defendant’s business consists solely of the acquisition and collection of
                          15
                                       delinquent consumer debts – it is a self-described nationwide accounts receivables
                          16

                          17           management firm.

                          18      24. On or about October 22, 2018, Plaintiff received an unsolicited telephone call on
                          19
                                       her cell phone (from number ending in -1380) from Defendant via an artificial
                          20

                          21           voice, requesting that the person called call Defendant back. The phone call did

                          22           not identify who Defendant was looking for or why. The artificial voice identified
                          23
                                       itself as calling from Penn Credit.
                          24

                          25      25. Plaintiff researched “Penn Credit” and discovered that it was a debt collector,
                          26           whereupon she became fearful that she was being pursued for a delinquent debt.
                          27
                                  26. On or about November 13, 2018, Plaintiff received another unsolicited telephone
                          28



                                  COMPLAINT FOR DAMAGES                                              Page 7 of 14
                                  Case 2:18-cv-10516-DSF-ADS Document 1 Filed 12/19/18 Page 8 of 14 Page ID #:8

                                       call on her cell phone number (from number ending in -1380) from Defendant,
                              1

                              2        who this time left a voicemail using an artificial voice, again requesting that
                              3
                                       Plaintiff call the Defendant back. As before, the voicemail did not identify who
                              4
                                       Defendant was looking for or why. The artificial voice identified itself as calling
                              5

                              6        from Penn Credit.
                              7
                                  27. Plaintiff has received at least one additional phone call from Defendant between
                              8
                                       October 22, 2018 and the present, all using the same artificial voice with no
                              9

                          10           identification of who Defendant is looking for or why. The artificial voice
                          11
                                       identified itself as calling from Penn Credit each time.
                          12
THE CARDOZA LAW CORPORATION




                          13
                                  28. Plaintiff has had this cell phone number for 10-12 years and has never received
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14           any phone calls from Defendant prior to 2018.
                          15
                                  29. Plaintiff has lived at her current address for seven years, and has received no
                          16

                          17           communications from Defendant via letter.

                          18      30. Plaintiff has never had a business relationship with Defendant. Plaintiff has never
                          19
                                       provided her cell phone number or written consent to dial her cell phone number
                          20

                          21           to Defendant.

                          22                                       ACTUAL DAMAGES
                          23
                                  31. Plaintiff purchased a phone number blocker in order to avoid phone calls from the
                          24

                          25           Defendant, because Defendant continued to call.

                          26      32. Plaintiff has suffered actual damages as a result of these illegal collection and
                          27
                                       intimidation tactics by this Defendant in the form of, loss of telecommunications,
                          28



                                  COMPLAINT FOR DAMAGES                                              Page 8 of 14
                                  Case 2:18-cv-10516-DSF-ADS Document 1 Filed 12/19/18 Page 9 of 14 Page ID #:9

                                       charges for cellular phone usage, invasion of privacy, personal embarrassment,
                              1

                              2        loss of personal reputation, loss of productive time, nausea, and feelings of fear,
                              3
                                       anxiety, hopelessness, anger, persecution, emotional distress, frustration, upset,
                              4
                                       humiliation, and embarrassment, amongst other negative emotions.
                              5

                              6                       CAUSES OF ACTION CLAIMED BY PLAINTIFF
                              7
                                                                         COUNT I
                              8

                              9
                                                        VIOLATION OF § 1692B OF THE FDCPA

                          10      33. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                          11
                                       as though fully stated herein.
                          12
THE CARDOZA LAW CORPORATION




                          13
                                  34. A debt collector violates § 1692b(3) of the FDCPA when it communicates with
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14           any person other than the consumer more than once, unless requested to do so
                          15
                                       by such person or unless the debt collector reasonable believes the earlier
                          16

                          17           response of such person is erroneous or incomplete.

                          18      35. Defendant violated §1692b when it communicated with the Plaintiff, who does
                          19
                                       not owe any debt to Defendant, more than once without being requested to do
                          20

                          21           so.

                          22                                            COUNT II
                          23
                                                        VIOLATION OF § 1692C OF THE FDCPA
                          24

                          25      36. Plaintiff incorporates by reference all of the above paragraphs of this Complaint

                          26           as though fully stated herein.
                          27
                                  37. A debt collector violates §1692c(b) of the FDCPA when it communicates with
                          28



                                  COMPLAINT FOR DAMAGES                                              Page 9 of 14
                                  Case 2:18-cv-10516-DSF-ADS Document 1 Filed 12/19/18 Page 10 of 14 Page ID #:10

                                        a third party in connection with the collection of any debt without direct prior
                              1

                              2         consent of the consumer to the debt collector, the express permission of a court
                              3
                                        of competent jurisdiction, or as reasonably necessary to effectuate a post
                              4
                                        judgment judicial remedy.
                              5

                              6    38. Defendant violated § 1692c when it communicated with the Plaintiff, who does
                              7
                                        not owe any debt to Defendant, at least three times in connection with the
                              8
                                        collection of a debt.
                              9

                          10       39. To the best of Plaintiff’s knowledge, there was no prior consent of any
                          11
                                        consumer given directly to Defendant to contact the Plaintiff, there was no
                          12
THE CARDOZA LAW CORPORATION




                          13
                                        express permission of a court of competent jurisdiction to contact the Plaintiff,
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14            and contacting the Plaintiff is not reasonably necessary to effectuate a post
                          15
                                        judgment judicial remedy.
                          16

                          17                                             COUNT III

                          18                             VIOLATION OF § 1692D OF THE FDCPA
                          19
                                   40. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                          20

                          21            as though fully stated herein.

                          22       41. A debt collector violates § 1692d of the FDCPA when it engages in any conduct
                          23
                                        the natural consequence of which is to harass, oppress, or abuse any person in
                          24

                          25            connection with the collection of a debt.

                          26       42. Defendant violated § 1692d when it, among other qualifying actions and
                          27
                                        omissions, willfully annoyed, abused, harassed Plaintiff, and placed telephone
                          28



                                   COMPLAINT FOR DAMAGES                                             Page 10 of 14
                                  Case 2:18-cv-10516-DSF-ADS Document 1 Filed 12/19/18 Page 11 of 14 Page ID #:11

                                        calls to Plaintiff without meaningful disclosure of Defendants’ identity as a debt
                              1

                              2         collector.
                              3
                                                                         COUNT IV
                              4
                                                      VIOLATION OF § 1788.11(B) OF THE RFDCPA
                              5

                              6    43. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                              7
                                        as though fully stated herein.
                              8
                                   44. A defendant violates § 1788.11(b) of the RFDCPA when it places telephone
                              9

                          10            calls without disclosure of the caller’s identity.
                          11
                                   45. Defendant violated § 1788.11(b) of the RFDCPA when, on at least three
                          12
THE CARDOZA LAW CORPORATION




                          13
                                        occasions, it willfully placed telephone calls to Plaintiff without meaningful
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14            disclosure of Defendant’s identity as a debt collector.
                          15
                                                                          COUNT V
                          16

                          17                          VIOLATION OF § 1788.11(D) OF THE RFDCPA

                          18       46. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                          19
                                        as though fully stated herein.
                          20

                          21       47. A defendant violates § 1788.13(a) of the RFDCPA when it causes a telephone

                          22            to ring repeatedly or continuously to annoy the person called.
                          23
                                   48. Defendant violated § 1788.13(a) of the RFDCPA when it called Plaintiff at least
                          24

                          25            three times using an artificial voice to leave voicemails or “speak” to the

                          26            Plaintiff, causing the phone to ring and annoy the Plaintiff.
                          27
                                                                         COUNT VI
                          28



                                   COMPLAINT FOR DAMAGES                                                Page 11 of 14
                                  Case 2:18-cv-10516-DSF-ADS Document 1 Filed 12/19/18 Page 12 of 14 Page ID #:12

                                                       VIOLATION OF § 1788.17 OF THE RFDCPA
                              1

                              2    49. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                              3
                                        as though fully stated herein.
                              4
                                   50. A defendant violates § 1788.17 of the RFDCPA when it fails to comply with
                              5

                              6         the provisions of 15 U.S.C. § 1692b to 1692j, inclusive.
                              7
                                   51. Defendants violated § 1788.17 of the RFDCPA when they willfully engaged in
                              8
                                        conduct, the natural consequence of which the violation of 15 U.S.C. § 1692b,
                              9

                          10            § 1692c, and § 1692d.
                          11
                                                                         COUNT VII
                          12
THE CARDOZA LAW CORPORATION




                          13
                                      NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14                                   (TCPA) 47 U.S.C. § 227 ET SEQ.
                          15
                                   52. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                          16

                          17            as though fully stated herein.

                          18       53. A person violates the TCPA when they contact or attempt to contact a person via
                          19
                                        an artificial voice without prior express written consent from the recipient or any
                          20

                          21            statutory exception.

                          22       54. Defendant violated the TCPA when they contacted and/or attempted to contact
                          23
                                        Plaintiff via an artificial voice without prior express written consent from
                          24

                          25            Plaintiff.

                          26                                             COUNT VIII
                          27
                                                     KNOWING AND/OR WILLFUL VIOLATIONS OF THE
                          28



                                   COMPLAINT FOR DAMAGES                                              Page 12 of 14
                                  Case 2:18-cv-10516-DSF-ADS Document 1 Filed 12/19/18 Page 13 of 14 Page ID #:13

                                                   TELEPHONE CONSUMER PROTECTION ACT (TCPA)
                              1

                              2                                   47 U.S.C. § 227 ET SEQ.
                              3
                                   55. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                              4
                                        as though fully stated herein.
                              5

                              6    56. A person violates the TCPA when they knowingly or willfully contact or attempt
                              7
                                        to contact a person via an artificial voice without prior express written consent
                              8
                                        from the recipient or any statutory exception.
                              9

                          10       57. Defendant violated the TCPA when they knowingly and/or willfully contacted
                          11
                                        and/or attempted to contact Plaintiff via an artificial voice without prior express
                          12
THE CARDOZA LAW CORPORATION




                          13
                                        written consent from Plaintiff.
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14                                       PRAYER FOR RELIEF
                          15
                                   WHEREFORE, Plaintiff prays that judgment be entered against Defendant for:
                          16

                          17                 a) Award for pre-judgment interest against Defendant and for Plaintiff, and,

                          18                 b) Award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1) (FDCPA)
                          19
                                                and pursuant to Cal. Civ. Code § 1788.30 (RFDCPA), against Defendant
                          20

                          21                    and for Plaintiff, and,

                          22                 c) Award of statutory damages in the amount of $1000.00 pursuant to 15
                          23
                                                U.S.C. § 1692k(a)(1) (FDCPA) against Defendant and for Plaintiff, and,
                          24

                          25                 d) Award of statutory damages in the amount of $1000.00 pursuant to Cal.

                          26                    Civ. Code § 1788.30 (RFDCPA) against Defendant and for Plaintiff, and,
                          27

                          28



                                   COMPLAINT FOR DAMAGES                                              Page 13 of 14
                                  Case 2:18-cv-10516-DSF-ADS Document 1 Filed 12/19/18 Page 14 of 14 Page ID #:14

                                             e) Award of statutory damages in the amount of $500.00 for each and every
                              1

                              2                 negligent violation of the TCPA pursuant to 47 U.S.C. 227(b)(3)(B)
                              3
                                                against Defendant and for Plaintiff, and,
                              4
                                             f) Award of statutory damages in the amount of $1,500.00 for each and
                              5

                              6                 every willful or knowing violation of the TCPA pursuant to 47 U.S.C.
                              7
                                                227(b)(3)(B) and 47 U.S.C. 227(b)(3)(C) against Defendant and for
                              8
                                                Plaintiff, and,
                              9

                          10                 g) Award of costs of litigation and reasonable attorney’s fees pursuant to 15
                          11
                                                U.S.C. § 1692k(a)(1) (FDCPA) and pursuant to Cal. Civ. Code § 1788.30
                          12
THE CARDOZA LAW CORPORATION




                          13
                                                (RFDCPA) against Defendant and for Plaintiff, and,
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14                 h) Award to Plaintiff of such other and further relief as may be just and
                          15
                                                proper.
                          16

                          17                                  TRIAL BY JURY IS DEMANDED.

                          18

                          19       58. Pursuant to the seventh amendment to the Constitution of the United States of

                          20            America, Plaintiff is entitled to, and demands, a trial by jury.
                          21
                                                                           THE CARDOZA LAW CORPORATION
                          22
                                   DATED: December 19, 2018                BY: /s/LAUREN B. VEGGIAN
                          23                                               MICHAEL F. CARDOZA, ESQ.
                          24                                               LAUREN B. VEGGIAN, ESQ.
                                                                           ATTORNEYS FOR PLAINTIFF,
                          25                                               ANGELINE ALEXIS
                          26

                          27

                          28



                                   COMPLAINT FOR DAMAGES                                              Page 14 of 14
